Fletcher, J.
This was an action of assumpsit by the indorsee against the indorser of a note. The matter in issue was a simple question of fact, namely, whether a demand had been made on the maker.
It would seem, from the report of the case, that a competent agent, with the note in his possession, went to the right place, and at the right time, to get payment of the note ; that the maker was not found at the place, and that the agent left a letter referring to the note, to be delivered to the maker; and the agent also made certain statements, in regard to his business, to the person found at the place, where it was proper to require payment of the maker.
The report then states, that the counsel for the defendant requested the court to rule, that the facts testified to did not amount in law to a demand upon the maker, and that the counsel for both parties, at another stage of the cause, requested the court to rule on these facts, as they are called, as matter of law, but the judge refused to rule as requested. There is surely much inaccuracy and confusion in this language. What is clearly evidence and nothing more is called facts; and the court was asked to settle, as matter of law what evidently was proper only to be settled by the jury, as matter of fact.
This is not a case where there was no evidence proper to be submitted to a jury. The evidence certainly tended to prove a demand. The jury would not be confined to the precise statement of the witness; but would very properly *235make inferences from those statements; and from what was stated by the witness to have been said, they might well infer, that other things were said; and what was the understanding of the parties from what was said was purely matter of fact for the jury. To weigh the probabilities, to draw inferences and conclusions from the facts and circumstances proved, and thus to determine the controverted fact, whether or not there was a demand on the maker, was manifestly within the province of the jury. And whether or not there was a demand must be determined upon the particular facts and circumstances of each case.
The error, which runs through the whole case, and seems to have been common to both parties, is in considering evidence as facts. It is undoubtedly true, that it is for the court to apply the law to the facts, and to declare their legal effect where there is no question or controversy in regard to them But here the fact of a demand was the very matter in issue, and the point of controversy; and the court was asked not to apply law to facts, but to pronounce upon the evidence. Both parties requested the court to decide, whether the evidence amounted in law to a demand on the maker of the note ; that is, whether the evidence proved a demand. The judge certainly most properly referred that matter to the jury to whom it belonged, and gave them, as is admitted, full, correct and satisfactory instructions as to the law of the case.
This was clearly the proper course, and the only proper course.

Exceptions overruled, and judgment on the verdict.